    8:20-cr-00253-BCB-SMB Doc # 10 Filed: 10/05/20 Page 1 of 1 - Page ID # 25




                                                                         Memorandum

  Subject                                        Date
  AMENDED UNSEALING                              October 5, 2020

    UNITED STATES V. NATASHA
    WOLTERMAN ET. AL.; 8:20CR253

  To                                             From
  Clerk, U.S. District Court                     Thomas Kangior
  District Of Nebraska                           AUSA


       Be advised that the above named Defendant is now in custody. You may now unseal as

follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☒      Unseal the Indictment and any underlying Magistrate Case

☐      Unseal the Magistrate Case

☐      Unseal the Indictment but the underlying Complaint and Affidavit should remain

       Restricted

☐      Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

       Restricted
